   8:19-cv-00311-BCB-CRZ Doc # 64 Filed: 06/11/20 Page 1 of 2 - Page ID # 272



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

CONRAD E ROSE,

                        Plaintiff,                                   8:19-CV-311

        vs.
                                                                        ORDER
APPLEBEE'S RESTAURANTS LLC,
APPLEBEE'S RESTAURANTS WEST LLC,
APPLEBEE'S FRANCHISOR LLC, MAPLE
JOINT VENTURE, MAPLE JOINT
VENTURE II LLC, MAPLE JOINT
VENTURE III LLC, MAPLE JOINT
VENTURE IV LLC, and J.S. VENTURES,
INC.,

                        Defendants.


       This matter is before the Court on Plaintiff’s Joint Stipulation to Dismiss, with Prejudice,

Defendants Maple Joint Venture II LLC, Maple Joint Venture III LLC, and Maple Joint Venture

IV LLC. Filing 63. Although styled as a stipulated dismissal, the motion is one for dismissal of

certain parties. See Fed. R. Civ. P. 21.

       Pursuant to Federal Rule of Civil Procedure 21, Plaintiff’s claims against Maple Joint

Venture II LLC, Maple Joint Venture III LLC, and Maple Joint Venture IV LLC are dismissed

with prejudice, each party to bear its own fees and costs. Plaintiff’s claims against Applebee’s

Restaurants LLC, Applebee’s Restaurants West LLC, Applebee’s Franchisor LLC, Maple Joint

Venture, and J.S. Ventures, Inc., remain.

       Relatedly, Maple Joint Venture II LLC, Maple Joint Venture III LLC, and Maple Joint

Venture IV LLC previously filed a Motion for Summary Judgment. Filing 58. Because Maple

Joint Venture II LLC, Maple Joint Venture III LLC, and Maple Joint Venture IV LLC consent to




                                                1
  8:19-cv-00311-BCB-CRZ Doc # 64 Filed: 06/11/20 Page 2 of 2 - Page ID # 273



the dismissal of all claims against them and because such dismissal is with prejudice, the Court

denies their Motion for Summary Judgment as moot. Accordingly,

       IT IS ODRERED:

           1. Plaintiff’s Joint Stipulation to Dismiss, Filing 63, is granted;

           2. Plaintiff’s claims against Maple Joint Venture II LLC, Maple Joint Venture III

              LLC, and Maple Joint Venture IV LLC are dismissed with prejudice, each party to

              bear its own fees and costs; and

           3. Defendants Maple Joint Venture II LLC, Maple Joint Venture III LLC, and Maple

              Joint Venture IV LLC are dismissed as parties to the case;

           4. The Motion for Summary Judgment filed by Maple Joint Venture II LLC, Maple

              Joint Venture III LLC, and Maple Joint Venture IV LLC, Filing 58, is denied as

              moot.


       Dated this 11th day of June, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
